Citation Nr: 0116301	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-15 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 20 percent rating for 
service-connected postoperative residuals of right knee 
injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to May 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 RO decision which 
reduced, from 20 percent to 10 percent, the rating for 
postoperative residuals of a right knee injury.  Such rating 
was under Diagnostic Code 5257 pertaining to knee 
instability.  The veteran appeals for restoration of the 
prior 20 percent rating for the right knee condition.  The 
Board remanded this case in January 2001 so that the veteran 
could have a Board videoconference hearing, and such hearing 
was held in April 2001.

The Board notes that, apart from the above right knee 
disability rating under Code 5257 (previously evaluated 20 
percent and reduced by the RO to 10 percent), a 10 percent 
rating is in effect for arthritis with limitation of motion 
of the right knee (see Codes 5003, 5010, 5260, 5261).  Such 
separate ratings for knee instability and knee arthritis are 
permitted in accordance with VA General Counsel precedent 
opinions (see VAOPGCPREC 9-98 and 23-97).  The present Board 
decision only addresses the RO's reduction in the right knee 
disability rating, from 20 percent to 10 percent, under the 
code pertaining to knee instability; the Board's decision 
does not affect the separate 10 percent rating which remains 
in effect for arthritis with limitation of motion of the 
right knee.

The Board's January 2001 remand stated that it appeared the 
veteran was also raising a claim for a total disability 
rating based on individual unemployability, and such matter 
was referred to the RO.  However, in statements in February 
2001, the veteran and his representative clarified that no 
claim was currently being made for a total disability rating 
based on individual unemployability.



FINDINGS OF FACT

1.  For more than five years, a 20 percent disability rating 
was in effect for right knee instability associated with 
postoperative residuals of right knee injury, and the RO 
reduced the rating to 10 percent.   

2.  This rating reduction was improper in that it was based 
upon medical evidence that failed to demonstrate sustained 
improvement.


CONCLUSION OF LAW

Restoration of a 20 percent rating for right knee instability 
associated with postoperative residuals of right knee injury 
is warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105, 3.344, 4.71a, Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Navy 
from August 1973 to May 1974.  Service medical records reveal 
that he injured his right knee during boot camp.  This 
condition was diagnosed as a recurrent sprain. 

In February 1975, the RO issued a rating decision that 
granted service connection for residuals of injury to the 
right knee, and assigned a 10 percent evaluation under Code 
5257.   

In the years that followed, the veteran had periodic 
treatment for his right knee condition.  This included right 
knee surgeries: a lateral meniscectomy in September 1977, and 
an arthroscopy for degenerative changes in May 1991.

In August 1991, the RO granted an increased disability rating 
of 20 percent under Code 5257, effective May 20, 1991, for 
the veteran's service-connected postoperative residuals of 
right knee injury.

In June 1995, the veteran was treated for complaints of 
recurrent effusions, locking with no snapping, and pain in 
his right knee.  X-rays of the right knee, performed in June 
1995 revealed an impression of degenerative arthritis of 
moderate severity.

In October 1995, the veteran presented for VA examination.  
The objective findings revealed a 3-inch well healed surgical 
scar over the lateral aspect of the right knee joint with 
generalized hypertrophy, but no specific deformity, or 
tenderness.  Range of motion was limited to 120 degrees 
flexion and 15 degrees extension.  X-rays of the right knee 
revealed that there was degenerative arthritic changes 
involving the right knee with narrowing of the knee joint on 
the medial aspect and spur formation involving the articular 
margins of the bony surfaces.  It was determined that the 
right knee was otherwise unremarkable.

In December 1995, the RO denied the veteran's claim for an 
increased disability rating in excess of 20 percent for his 
service-connected postoperative residuals of right knee 
injury.  The veteran appealed that decision.

In January 1997, the veteran presented for another VA 
examination. The VA examiner reported that the veteran used a 
brace and he had an identifiable, very slight limp, favoring 
the right lower extremity.  His right knee was noted to be 1/2-
inch larger in circumference that of the left knee.  There 
was no obvious swelling, but on palpation, very slight 
thickening over the area which would have been the lateral 
plica.  The report noted that there was no subpatellar 
crepitation and that pushing the patella against the knee 
caused no pain.  There was no tenderness over the patella 
tendon or over the medial side of the knee.  There was no 
tenderness over the scars, which included a 3-inch right 
lateral scar and healed anterior arthroscopy portals.  There 
was no increased heat or warmth in the knee on this occasion.  
On vigorous palpation, there was tenderness over the area of 
the lateral joint line.  Range of motion near the beginning 
and end of the examination was identical with the veteran 
lacking the final 10 degrees of extension presumably due to 
pain and he had flexion of 120 degrees without pain fully 
flexed against resistance.  The patella was not seen or felt 
to shift or subluxate.  The veteran did a half of a knee 
squat and there was no shift.  Veteran stood on tiptoes 
without shifting.  The anterior drawer sign was negative.  
The knee was stable medially and laterally; however, the 
veteran had discomfort on testing for lateral ligamentous 
stability, likewise with the Lachman test, likewise with the 
Mcmurray test, though no click or shift.  The veteran did 
experience discomfort when the lateral ligaments were 
stretched.  X-rays taken revealed that there were moderate 
osteophytes at the patella.  There were moderately pronounced 
diffuse degenerative changes about the right knee.  There had 
been no substantial overall change since 1995.  The examiner 
opined that the degree of degeneration reported with 
aforementioned spurs or rough areas, could account for the 
veteran's painful symptoms, but should not of itself provoke 
significant degree of instability beyond that identified.

In August 1997, the veteran presented for another VA 
examination.  The report noted his subjective complaints of 
pain in his right knee.  The objective findings revealed a 3-
inch well healed surgical scar on the lateral aspect of the 
right knee. Upon specific evaluation there was no swelling or 
deformity.  He did have crepitus. He had full range of motion 
and no instability, effusion, incoordination, weakness or 
easy fatigability was found during the examination.  X-rays 
taken revealed that there was severe joint space loss and 
osteophytosis involving the patellofemoral and lateral 
compartment of the right knee.  Moderate degenerative changes 
were noted in the medial compartment.  Chondrocalcinosis was 
noted in the lateral meniscus.  A small joint effusion was 
likely present.  The impression was severe degenerative 
changes in the right knee.  The pattern of involvement and 
the chondrocalcinosis suggested a calcium pyrophosate 
deposition disease, arthritis and/or associated 
osteoarthritis.  The examiner diagnosed the veteran with 
residuals of a right knee injury.  

In March 1998, the Board issued a decision that denied an 
increase in the 20 percent evaluation assigned under Code 
5257 (knee instability) for the veteran's postoperative 
residuals of right knee injury.  The Board's decision also 
granted a separate disability rating of 10 percent for 
arthritis of the right knee (see Codes 5003, 5010, 5260, 
5261). 

In March 1998, the veteran underwent a diagnostic and 
operative arthroscopy, partial synovectomy, and articular 
cartilage shaving of a grade II medial femoral condyle lesion 
on his right knee.  The operative report noted postoperative 
diagnoses of: (1) grade I chondromalacia of the patella; (2) 
osteophytic change of the medial margin of patella; (3) grade 
II chondromalacia of the medial femoral condyle; (4) grade IV 
eburnation of the lateral femoral condyle; and (5) grade IV 
eburnation of the lateral tibial plateau.  A follow-up 
treatment report, dated in March 1998, noted that the 
veteran's complaints of right knee swelling.  Physical 
examination revealed a large area of outpouching medially.  
Range of motion testing revealed extension to 0 degrees and 
flexion to 90 degrees.

An August 1998 treatment report noted the veteran's 
complaints of increasing right knee pain.  A September 1998 
treatment report noted the veteran's complaints of right knee 
pain.  The report also noted that the veteran underwent a 
magnetic resonance imaging (MRI) examination showing tri-
compartment degenerative joint disease with moderate 
effusion.  An October 1998 treatment report noted the 
veteran's complaints of right knee pain, locking and 
instability.  A treatment report on the following day, noted 
that the veteran had not worked in two weeks because of daily 
swelling and pain in his right knee.  Physical examination of 
the right knee revealed marked deformity, positive crepitus 
over patella and tenderness over the medial joint.  The 
report concluded with a diagnosis of right knee arthritis.

A treatment report, dated in November 1998, noted that the 
veteran's complaints of pain in the right knee with several 
episodes of locking in extension and giving way.  The report 
noted that the veteran's right knee was treated with 
ultrasound, electrical simulation for pain control and 
therapeutic exercise.  The report noted that the veteran 
reported feeling a lot better after treatment.  Subsequent 
notations indicate that the veteran failed to attend the 
follow-up treatment sessions which were planned.  

In March 1999, a VA examination of the knee was conducted.  
The examination report noted the veteran's complaints of 
constant right knee pain, which increases with activity.  The 
veteran also noted occasional swelling.  No dislocation was 
reported.  Physical examination revealed, in part, the 
following:

1.  Range of Motion: Full extension; 
flexion 85 degrees.
2.  Joint with painful range of motion:  
There is pain with movement and loss of 
motion secondary to subjective pain 
rather than mechanical inability, in the 
opinion of the examiner.
3.  What extent range of motion is 
limited by pain, etc.:  No fatigue, 
weakness or lack of endurance.
4.  Objective evidence of painful motion, 
etc.: There is painful motion, no edema, 
effusion, instability, weakness, 
tenderness, redness or heat.
5.  Gait and functional limitations: 
Weight bearing is fair, walks with a 
limp.

The report of the X-ray examination of the right knee notes 
marked osteophyte formation in the patellofemoral compartment 
and, to a lesser degree, in the medial and lateral 
compartments, associated with joint space narrowing 
diffusely; it was also noted that findings had progressed 
slightly since August 1997; and the X-ray impression was 
progressive osteoarthritis, and possibly a small amount of 
joint effusion.  The diagnosis by the clinical examiner was 
right knee injury, postoperative times three, with residuals, 
including degenerative joint disease.

A hospitalization report, dated in June 1999, notes that the 
veteran was admitted for treatment of polysubstance abuse.  
The report noted that an X-ray examination of the veteran's 
right knee revealed advanced degenerative joint disease.  It 
also noted that at the time of discharge he was taking 
approximately one Percocet tablet daily and Darvon 
approximately once to twice a day.  

In July 1999, the RO proposed reduction of the disability 
rating for the veteran's service-connected postoperative 
residuals of right knee injury, from 20 percent to 10 
percent.  The only evidence discussed in this proposed rating 
reduction is the March 1999 VA examination report.

A treatment report, dated in August 1999, noted the veteran's 
complaints of right knee pain.  Physical examination revealed 
a full range of motion with no crepitus.  It also noted the 
veteran's complaints of pain after walking and occasional 
instability.

In September 1999, the RO issued a rating decision that 
reduced the rating assigned to the veteran's service-
connected postoperative residuals of right knee injury under 
Code 5257, from 20 percent to 10 percent, effective December 
1, 1999.  The only medical evidence discussed in support of 
this proposed rating reduction is the March 1999 VA 
examination report.  The RO's rating decision had no effect 
on the separate 10 percent rating for right knee arthritis.

A VA orthopedic consultation treatment report, dated in 
January 2000, noted the veteran's complaints of right knee 
pain, locking, and swelling.  Physical examination revealed 
no effusion, positive patella femoral crepitus, tenderness in 
the medial and lateral joint lines, negative McMurray test, 
and some objective evidence of pain.  Range of motion testing 
revealed extension to 5 degrees and flexion to 100 degrees.  
An assessment of degenerative joint disease of the right knee 
was given.  The report also noted that the veteran received a 
steroid injection in the right knee with good, but temporary, 
relief.  It was commented that a total knee replacement would 
be considered in the future.  A treatment report, dated in 
February 2000, noted the veteran's complaints of increasing 
right knee pain.  A treatment report, dated in December 2000, 
noted an assessment of degenerative joint disease, right 
knee.  

In April 2001, a Board videoconference hearing was conducted.  
At the hearing, the veteran testified that his right knee 
disorder is manifested by constant pain, frequent swelling, 
and tenderness.  He also reported right knee symptoms of 
locking up and giving out.  He indicated that this condition 
is made worse with activity and weight bearing.  The veteran 
testified that he was currently taking Percocet and Darvon, 
three times daily, for this condition.  He also reported that 
he wears a knee brace, but that it causes swelling in his 
right knee. 

II.  Analysis

The file shows that all evidence relevant to the veteran's 
claim has been properly developed, and no further VA 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. No. 106-475, 114 
Stat. 2096 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The RO has reduced the rating for the veteran's postoperative 
residuals of right knee injury from 20 percent to 10 percent.  
This rating has been assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 which generally pertains to knee 
instability.  More specifically, Diagnostic Code 5257 
provides that a knee impairment, with recurrent subluxation 
or lateral instability, is rated 20 percent when moderate in 
degree, and 10 percent when slight in degree.  

The issue on appeal is whether the RO was justified in 
reducing the rating.  If not, the prior rating must be 
restored.  Brown v. Brown, 5 Vet. App. 413(1993).  

In reducing the veteran's rating, the RO complied with 38 
C.F.R. § 3.105(e), as to giving him an opportunity to submit 
additional evidence, and as to the effective date for 
reduction.  However, another regulation, 38 C.F.R. § 3.344 
(stabilization of disability evaluations) sets conditions on 
when a rating reduction may be taken.  See Brown, supra.

Inasmuch as the veteran's 20 percent rating for right knee 
instability was in effect for over 5 years, various 
provisions of 38 C.F.R. § 3.344 apply to his case.  38 C.F.R. 
§ 3.344(c).  Rating reductions on account of conditions 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3.344(a).  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis for reduction.  Id.  In addition, although material 
improvement in the physical or mental condition may be 
reflected, the evidence must show that the improvement will 
be maintained under the ordinary conditions of life.  Id.  In 
doubtful cases, the former disability rating should be 
maintained.  38 C.F.R. § 3.344(b).

After a thorough review of the veteran's claims file, the 
Board finds the medical evidence does not adequately 
demonstrate sustained improvement of instability (Code 5257) 
associated with the veteran's right knee disorder, and thus a 
rating reduction should not be taken. 

The Board notes that comparison of the March 1999 VA 
examination report (relied on by the RO in making the 
reduction) with the earlier medical records relied on in 
assigning the 20 percent rating fails to demonstrate 
significant improvement in right knee instability.  While the 
March 1999 VA examination report noted no instability, the 
report does not contain results of specific tests for 
instability.  Some of the recent outpatient records from 1998 
to 2000 suggest that the veteran continues to have 
significant right knee instability on occasion, and at his 
2001 hearing the veteran related that at times he uses a knee 
brace. 

For a 20 percent rating, Code 5257 requires that there be 
moderate recurring subluxation or lateral instability of a 
knee.  With regard to this level of right knee instability, 
the evidence does not show sustained improvement under the 
ordinary conditions of life.  Accordingly, the Board finds 
that restoration of a 20 percent rating under Code 5257 for 
the instability aspect of the veteran's postoperative 
residuals of right knee injury is warranted.  38 C.F.R. 
§ 3.344.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  38 U.S.C.A. § 5107(b).


ORDER

Restoration of a 20 percent rating for postoperative 
residuals of right knee injury is granted. 




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

